         Case 5:20-cv-01401-JMG Document 33 Filed 08/20/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

STEVEN GERHART, et al.,                   :
               Plaintiffs,                :
                                          :                 Civil No. 5:20-cv-01401-JMG
                  v.                      :
                                          :
PROGRESSIVE PREFERRED INSURANCE           :
COMPANY,                                  :
                  Defendant.              :
__________________________________________

                                            ORDER

       AND NOW, this 20th day of August, 2021, after careful consideration of Plaintiffs’ Motion

for Leave to Amend (ECF No. 24), Defendant’s opposition thereto (ECF No. 27), and for the

reasons provided in the accompanying Memorandum Opinion, it is hereby ORDERED that

Plaintiffs’ Motion (ECF No. 24) is GRANTED. The proposed Amended Complaint, attached as

Exhibit A to Plaintiffs’ Motion (ECF No. 24-1), shall be deemed filed as of the date of this Order.

       IT IS FURTHER ORDERED that a status conference with counsel is scheduled for

August 26, 2021, at 11:00 a.m. Plaintiffs’ counsel shall provide the Court and opposing counsel

with conference bridge details (such as a telephone number and access code) no later than August

24, 2021. In light of the Plaintiffs’ amended complaint, the parties should be prepared to propose

amendments to the current scheduling order and discuss the need for additional discovery.



                                                     BY THE COURT:



                                                     /s/ John M. Gallagher
                                                     JOHN M. GALLAGHER
                                                     United States District Court Judge
